Citation Nr: 0923770	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  07-21 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating higher than 10 percent before 
August 1, 2008, and a rating higher than 20 percent from 
August 1, 2008, for residuals of a right frozen foot.  

2. Entitlement to a rating higher than 10 percent before 
August 1, 2008, and a rating higher than 20 percent from 
August 1, 2008, for residuals of a left frozen foot.  

3. Entitlement to a total disability rating for compensation 
rating based on individual unemployability.  

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 1943 to September 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2006 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2008 and January 2009, the Veteran canceled his 
requests for a hearing before a Veterans Law Judge. 

In January 2009, the Veteran's representative waived the 
right to have additional evidence initially considered by the 
RO.  38 C.F.R. § 20.1304.


FINDINGS OF FACT

1. Before and from August 1, 2008, the residuals of a right 
frozen foot are manifested by cold sensitivity, stinging, and 
burning, and the clinical findings related to the right foot 
are mild without tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  

2. Before and from August 1, 2008, the residuals of a left 
right frozen foot are manifested by cold sensitivity, 
stinging, and burning, and the clinical findings related to 
the left foot are mild without tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  



3. Before August 1, 2008, the service-connected disabilities 
are anxiety reaction, 50 percent disabling; residuals of a 
right frozen foot, 10 percent disabling; and residuals of a 
left frozen foot, 10 percent disabling; the combined rating 
is 60 percent, resulting for common etiology. 

4. From August 1, 2008, the service-connected disabilities 
are anxiety reaction, 50 percent disabling; residuals of a 
right frozen foot, 20 percent disabling; and residuals of a 
left frozen foot, 20 percent disabling; the combined rating 
is 70 percent. 

5. The Veteran has an eighth grade education; has limited 
work experience as a forklift operator, security guard, and 
custodian; and is retired; his service-connected disabilities 
are currently not shown to prevent him from securing or 
following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 10 percent before 
August 1, 2008, and a rating higher than 20 percent from 
August 1, 2008, for residuals of a right frozen foot, have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.7, 4.104, Diagnostic Code 7122 (2008).

2. The criteria for a rating higher than 10 percent before 
August 1, 2008, and a rating higher than 20 percent from 
August 1, 2008, for residuals of a left frozen foot, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.7, 4.104, Diagnostic Code 7122 (2008). 

3. The criteria for a total disability rating for 
compensation based on individual unemployability have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2008).  




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  



Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post-adjudication VCAA notice by 
letters, dated in March 2006, in August 2007, and in May 
2008.  The Veteran was notified of the type of evidence 
needed to substantiate the claims for increase, namely, 
evidence indicating an increase in severity of the service-
connected disability and the effect that worsening has on the 
claimant's employment and daily life, which included general 
notice of the criteria of the diagnostic code under which the 
claimant is rated.  The Veteran was also notified of the type 
of evidence needed to substantiate the claim for a total 
disability rating, namely, evidence indicating an inability 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  

The Veteran was also notified that VA would obtain service 
records, VA records and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records or with his 
authorization VA would obtain any such records on his behalf.  
The notice in included the provisions for the effective date 
of a claim and for the degree of disability assignable for 
the claim.  



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, including general notice of the criteria of 
the Diagnostic Code under which the claimant is rated). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claims were readjudicated, as evidenced by the supplemental 
statement of the case, dated in November 2008.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the Veteran's VA 
records.  He has not identified any additional pertinent 
records, to include private medical records, for the RO to 
obtain on his behalf.  

VA has conducted medical inquiry in the form of VA 
compensation examinations in an effort to substantiate the 
claims of a higher rating, including the claim for a total 
rating.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA 
examinations in April 2006 and in August 2008 specifically to 
evaluate his service-connected disabilities and to determine 
the functional limitations of each in light of the 
occupational environment.  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Higher Ratings for Frozen Feet

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate Diagnostic Codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

The residuals of a right frozen foot are evaluated as 10 
percent disabling before August 1, 2008, and 20 percent 
disabling from August 1, 2008, under 38 C.F.R. § 4.104, 
Diagnostic Code 7122.

The residuals of a left frozen foot are evaluated as 10 
percent disabling before August 1, 2008, and 20 percent 
disabling from August 1, 2008, under 38 C.F.R. § 4.104, 
Diagnostic Code 7122.  

Under Diagnostic Code 7122, the criteria for the next higher 
rating, 20 percent, are  arthralgia or other pain, numbness, 
or cold sensitivity plus tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis, X-
ray abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  

The criteria for a 30 percent rating are arthralgia or other 
pain, numbness, or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  

A Rating before August 1, 2008

While there is evidence of residuals of cold injury, the 
manifestations are not so severe as to meet the criteria for 
a 20 percent rating under Diagnostic Code 7122.  As shown 
objectively by the medical evidence, the Veteran has various 
irregularities or defects related to his feet and ankles to 
include nail abnormalities, color changes, and slight sensory 
deficits.  However, these symptoms are not related to the 
cold injuries.  The examiner specifically identified the 
symptoms associated with the cold injuries, and the symptoms 
did not include tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).

On VA examination in April 2006, the Veteran complained of 
some purplish color change to the skin of the left ankle and 
some swelling of both ankles at the end of the day.  He also 
indicated stinging and burning in both feet in cold weather 
and cold sensitization in the winter.  He did not complain of 
Raynaud's or chronic pain, or joint problems in his feet.  He 
did have some problems with the growth of both great 
toenails.  He did not have any hyperhidrosis.  His only 
treatment was elevation and massaging the feet.  



On examination, there was no clubbing or cyanosis.  There was 
a trace of pretibial edema near the ankle on the left side 
only.  Over the medial side of the left ankle, there were 
some superficial varicosities causing a bluish color to the 
skin of the medial side.  There were very mild venous stasis 
skin changes of the lower left leg and ankle.  The skin was 
warm, slightly moist, and smooth.  There was slight atrophy 
commensurate with age, and there were no ulcerations, 
calluses, or fungal infections.  The medial arch of both feet 
was normal.  

The feet and toes were warm, even after being exposed to the 
room air for a few minutes.  The toes remained pink in color.  
The great toenails had some onychomycosis with findings 
consistent with an ingrown nail on the left.  The right great 
toenail showed some splitting, with part of the distal nail 
missing.  There was no deformity of the joints of the toes.  
The lesser toes showed slight clawing.  The peripheral pulses 
were 2+ in both feet and ankles.  There were no Raynaud's 
changes in the skin color.  The sensory examination showed a 
slight decreased vibratory sensation.  The sensation was 
intact to traditional sharp and dull testing.  

The impression was mild cold injury to both feet, unchanged 
since the previous examination in March 2002.  The examiner 
noted that the color change was superficial varicosity of the 
veins on the medial side of the left ankle and were not 
related to cold injury.  The edema was only found to be a 
trace of edema of the left lower leg that day and represented 
mild venous insufficiency, which also was deemed not to be 
related to cold injury.  The examiner specifically identified 
the symptoms of the cold injury to be cold sensitivity, 
stinging, and burning in both feet and toes.  

VA records show that on podiatry consultations in November 
2006 and in April 2008 the Veteran had elongated nails, but 
the nail problems were not stated to be symptomatic of the 
frozen feet.  

In view of the foregoing findings and in view of the 
examiner's assessment of the Veteran's condition to be mild 
in both feet, the Board finds that the Veteran does not meet 
or nearly approximate the criteria for a rating higher than 
10 percent for either foot under Diagnostic Code 7122 before 
August 1, 2008.  

As the preponderance of the evidence is against the claims 
for a higher rating for the period prior to August 1, 2008, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

From August 1, 2008

While there is evidence of cold injury residuals, the 
manifestations are not so severe as to meet the criteria for 
a 30 percent rating under Diagnostic Code 7122.  In fact, the 
findings from August 1, 2008, were nearly identical to the 
findings prior to that period of time.  Additionally, the 
Veteran was not complaining of any worsening of his 
condition.  As before, the objective evidence demonstrates 
that he has various irregularities or defects related to his 
feet and ankles to include nail abnormalities, color changes, 
and slight sensory deficits.  However, the symptoms are not 
shown to be related to his cold injuries.  Significantly, the 
examiner found the Veteran's bilateral frozen foot condition 
to be mild in degree.  

At the time of a VA examination in August 2008, the Veteran 
did not complain of any worsening of his cold injuries.  He 
related that he had some increased perspiration of his feet 
and that the feet felt cold in cold weather.  He indicated 
that he had slight swelling of the legs, ankles, and feet, if 
he stood or was very active for a long period of time.  He 
indicated that his feet and legs would turn blue or black 
with prolonged standing.  Due to the color change and the 
swelling that he had, he said that his doctors have told him 
in the past to periodically elevate his legs to allow for 
better venous return.  There was no current treatment for the 
cold injuries. He did not complain of any skin breakdown or 
any arthritic complaints of the joints of the toes or feet.  
He did not have any skin fungal infections or Raynaud's.  He 
indicated mild cold sensitization.  He complained of 
occasional tingling, but not paresthesia or numbness.    

Examination of the feet showed that the toes were pink and 
warm.  After about 15 minutes of exposure to room air at 73 
degrees, there was no change in skin color.  There was no 
edema of the feet or toes.  

There was a trace of pretibial edema in the legs.  There were 
slight venous stasis skin changes of both legs.  The feet and 
toes had normal range of motion and were pain free.  
Manipulation of the toes and mid-foot bilaterally produced no 
discomfort.  There were no calluses.  There was no fungus 
infection of the skin.  There was mild onychomycosis of both 
great toenails.  The nails of the lesser toes were normal.  

There was no nail deformity or abnormal growth.  The toes 
were pink and warm throughout the examination.  Pulses were 
2+ at the dorsalis pedis and posterior tibialis.  Capillary 
refill was normal.  Sensory was intact to light touch and 
sharp sensation.  There was loss of vibratory sensation of 
both feet and ankles.  The skin was smooth and dry.  There 
was no evidence on the examination of excessive sweating.  
There was no ulceration or joint deformity.  There was a 
normal medial arch.  The impression was mild cold injury of 
both feet with minimal complaints.  

In view of the foregoing, and particularly in view of the 
characterization of the condition to be mild, the Board finds 
that the Veteran does not meet or nearly approximate the 
criteria for a rating higher than 20 percent for either foot 
under Diagnostic Code 7122 from August 1, 2008.  

As the preponderance of the evidence is against the claims 
for a higher rating for from August 1, 2008, the benefit-of-
the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b). 

Extraschedular Rating 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating. 



The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
the service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
Veteran's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate and referral for an extraschedular rating 
is not required. 
Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Here the rating criteria reasonably describe the Veteran's 
disabilities and symptomatology and provided for higher 
ratings for additional or more severe symptoms, which have 
not been shown.  For this reason, the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular ratings are adequate, and no referral for an 
extraschedular rating is required under 38 C.F.R. 
§ 3.321(b)(1).

II. Total Disability Rating

A total disability rating for compensation based on 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable. 

Before August 1, 2008, the Veteran's service-connected 
disabilities consist of anxiety reaction, 50 percent 
disabling; residuals of a right frozen foot, 10 percent 
disabling; and residuals of a left frozen foot, 10 percent 
disabling.  The disabilities have a combined rating of 60 
percent from a common etiology, which does meet the threshold 
minimum percentage rating requirement of a 60 percent rating, 
where there is one disability, for individual unemployability 
under 38 C.F.R. § 4.16(a).  

From August 1, 2008, the Veteran's service-connected 
disabilities consist of anxiety reaction, 50 percent 
disabling; residuals of a right frozen foot, 20 percent 
disabling; and residuals of a left frozen foot, 20 percent 
disabling.  The disabilities have a combined rating of 70 
percent, which also meets the threshold minimum percentage 
rating requirement of 70 percent, where there are two or more 
disabilities, for individual unemployability under 38 C.F.R. 
§ 4.16(a).  

The question presented is whether the service-connected 
disabilities preclude the Veteran from securing or following 
a substantially gainful occupation. 

For the Veteran to prevail on the claim for a total 
disability rating, nonservice-connected disabilities may not 
be considered.  The sole fact that a veteran is unemployed or 
has difficulty obtaining employment is not enough.  The 
ultimate question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

In his claim, received in February 2006, the Veteran asserted 
that he was unemployable due to his feet and mental 
condition, which he indicated made working "impossible".  
While the medical evidence shows that his service-connected 
disabilities are productive of significant impairment, the 
objective medical evidence does not demonstrate that the 
disabilities result in unemployability, as will be explained 
below.  

Essentially, the records show that while the Veteran's 
treating physician has rendered an opinion favorable to the 
Veteran, such opinion is outweighed by the findings and 
opinion of other VA examiners.  

On VA examination in April 2006, the examiner noted that the 
Veteran retired in the mid-1960s and had not sought work 
since then.  He did not claim any of his health problems were 
keeping him from working because he simply had not sought 
work.  The examiner noted a variety of physical disabilities.  
It was also observed that the Veteran's cold weather injury 
was mild and did not seem to affect employment ability.  The 
Veteran complained of some worsening of his anxiety, and the 
examiner believed that were the Veteran to attempt to work 
this could potentially be a problem in stressful work 
situations.  In the impression, the examiner stated that the 
Veteran's evaluation for unemployment was "theoretical" 
because he had been retired for 40 years and had not sought 
employment.  The examiner expressed the opinion that due to 
back and vision problems, the Veteran most likely could not 
be a forklift operator again; that his anxiety would likely 
give him problems in a stressful job situation; that his 
coronary artery disease would likely limit him in terms of 
job activities; and that from a physical standpoint, he could 
probably perform sedentary work.

On VA examination in April 2006, the examiner noted that the 
Veteran had not worked since 1991, when he worked as a 
custodian, and that prior to that he worked as a forklift 
driver.  The examiner noted a variety of physical problems, 
which mostly limited the Veteran's activities, and stated 
that when the Veteran had worked his physical condition was 
more interfering with his ability to perform than his anxiety 
feelings.  The examiner stated that the social functioning 
was limited but not due to mental anxiety feelings but due to 
generalized sedation and serious physical conditions.  The 
global assessment of functioning (GAF) score was 50.  

VA records show that in July 2005 Veteran's treating 
physician indicated that the Veteran's anxiety symptoms 
continued to have a significant negative impact on his 
ability to cope with everyday life events.  On a review of 
systems in August 2005, the Veteran denied psychiatric 
symptoms at that time. 



In April 2007, his treating physician in the mental health 
clinic stated that the Veteran's generalized anxiety 
disorder, posttraumatic stress disorder, was severe with 
chronic anxiety and that the condition continued to have a 
significant negative impact on his ability to cope with 
everyday life events.  It was noted that he had shown chronic 
difficulty in adapting to stressful circumstances, including 
work settings, as well as an inability to establish and 
maintain effective social relationships.  It was the 
examiner's "strong opinion" that given the ongoing nature 
of the mental disorder symptoms, the Veteran qualified for a 
rating higher than 50 percent, and stated that the Veteran's 
unemployability directly developed from the service-connected 
mental condition.  

On VA psychiatric examination in July 2007, the examiner 
noted that the Veteran had not worked since 1991 when he 
retired.  He noted the April 2007 opinion of the Veteran's VA 
treating physician stating that the Veteran deserved a higher 
rating.  In terms of his work history, it was noted that the 
Veteran mainly worked as a forklift operator until his 
physical problems caused him to shift to working as a 
security guard in the 1950s up until 1991.  His occupational 
functioning appeared to be stable since his last examination, 
and he had been retired for many years; social functioning 
was moderately impaired, in part due to his advanced age and 
limited social contact and partly due to mental illness.  The 
GAF score was 50.  

On VA psychiatric examination in August 2008, the examiner 
noted that the Veteran had been retired since 1991 when he 
was 62 years of age, but that when he was employed he would 
occasionally call in sick to work yet was otherwise generally 
able to maintain active and steady employment.  The Veteran 
reported that he was unable to work at present due to his 
advanced age.  He stated that he was not healthy enough to 
work.  He related that he worked at a grocery store bakery 
from 1947 or 1948 for approximately 10 to 12 years, following 
which he drove a forklift for several years.  During the 
1960s, 1970s, and 1980s, and up until 1991 he worked at 
different jobs wherever he could find them.  The examiner 
stated that the Veteran's history was suggestive of mild 
occupational impairment during his working years, and that 
the Veteran indicated that he was not working at present due 
to advanced age.  

The VA examiner stated that the Veteran was currently retired 
but that presumably if he were in the work force his 
cognitive impairment problems, which most likely were 
reflective of a combination of age-related decline and 
anxiety symptoms, would be associated with mild to moderate 
occupational impairment and moderate social impairment.  The 
GAF score was 50.  The examiner expressed the opinion that 
the Veteran's service-connected mental disorder symptoms did 
not lead to individual unemployability, noting that the 
Veteran was able to maintain employment in the work force 
without significant unemployment for most of his adult life 
until the age of 62 when he retired and that currently his 
advanced age and physical limitations appeared to be the most 
significant factors limiting his employability.  

On VA general medical examination in August 2008, the 
examiner noted that the Veteran worked for a bakery as a 
forklift operator and voluntarily retired at the age of 63 
because he was "not feeling good".  Reportedly, he 
complained of being tired a lot and having some balance 
problems, so he began receiving Social Security at that 
point.  He was otherwise active and able to walk 2 to 3 miles 
per day for exercise.  At the time of the examination, the 
Veteran had not been seeking employment, and did not mention 
either his cold injury or his neurosis or general anxiety as 
contributing to his decision to retire.  

The examiner noted the Veteran's numerous nonservice-
connected problems, with the most serious being coronary 
artery disease and additionally having a long history of low 
back pain.  In the impression, the examiner stated that the 
Veteran was unemployable in his previous occupation due to 
cardiac disease, balance problems, general process of aging, 
chronic anticoagulation, and intermittent syncope, but that 
his conditions of anxiety disorder and cold injury did not 
affect his employability.  

VA records, dated in January 2009, show that the Veteran's 
treating physician repeated his prior opinion regarding the 
Veteran's qualification for a higher rating and that the 
Veteran's unemployability directly developed from the 
service-connected mental condition.  A 100 percent rating was 
recommended. 

In deciding this appeal, the Board must weigh the evidence.  
The Board may favor the opinion of one competent medical 
expert over that of another, provided the reasons are stated.  
Further, while the Board is not free to ignore the opinion of 
a treating physician, neither is it required to accord it 
substantial weight.  Guerrieri v. Brown, 4 Vet. App. 467, 
471-73 (1993).  

The probative value or evidentiary weight to be attached to a 
medical opinion is within the Board's province as finder of 
fact.  The guiding factors in evaluating the probative value 
of a medical opinion include whether the opinion is based 
upon sufficient facts, which may include a review of medical 
literature; and whether the opinion applied valid medical 
analysis to the significant facts of the case in order to 
reach the conclusion submitted in the opinion.  See 
Nieves-Rodriguez, 22 Vet. App. 295 (2008).

Also, consistent with Nieves-Rodriguez, supra, the probative 
value of a medical opinion is generally based on the relative 
merits of the analytical findings, and the probative weight 
of a medical opinion may be reduced if the physician fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. 
App. 140 (1993).  

Among the factors for assessing the probative value of a 
medical opinion are the thoroughness and detail of the 
opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The favorable evidence consists of the opinion of the 
Veteran's treating physician that the Veteran's 
unemployability directly developed from the service-connected 
mental condition.  The physician explained that the 
psychiatric symptoms have worsened in the context of the 
Veteran's increasing age, medical burden, and physical 
decline.  As the opinion is expressed as more than a mere 
conclusion and as the VA physician did provide a rationale in 
reaching the conclusion, the opinion has some probative 
value, which can be weighed against the contrary evidence of 
record.  



In weighing the favorable evidence, the opinion is discounted 
because the medical analysis includes the Veteran's advanced 
age and physical decline, which has not been associated with 
the service-connected residuals of the cold injuries, which 
have been described as mild, and such factors as the 
Veteran's age or his nonservice-connected health problems can 
not be considered in support of the claim for a total rating. 

The evidence against the claim shows that before the Veteran 
retired in the early 1990s, and he is receiving Social 
Security benefits.  Before he retired he had worked as 
forklift operator, a custodian, and a security guard.  He 
retired because he was "not feeling good," but he did not 
cite his cold injuries or anxiety disorder as factors in his 
decision to retire, and he has not sought work since then.  
He has nonservice-connected disabilities include coronary 
artery disease, a low back disability, syncope, and vision 
problems.  When he was working, it was his physical condition 
that interfered more with his ability to work than his 
anxiety feelings, which according to one VA examiner was 
indicative of mild occupational impairment, and his service-
connected cold injuries have been consistently found to be 
mild, and although the service-connected anxiety disorder is 
more disabling, which according to one VA examiner, would 
likely present problems in a stressful job situation, the 
effect on occupational impairment has been described by one 
VA examiner as mild to moderate.  

This is somewhat consistent with his current GAF scores of 
50, representing serious impairment in social or occupational 
functioning, making it difficult to establish and maintain 
effective work relationships.  

The Veteran himself indicated on the most recent examination 
that he was unable to work at present due to his advanced 
age.  VA examiners on the most recent VA examinations 
expressed the opinion that advanced age and physical 
limitations, namely, nonservice-connected cardiac disease, 
balance problems, anticoagulation, and syncope were the most 
significant factors limiting the Veteran's employability and 
that his anxiety disorder and cold injury residuals did not 
affect his employability.  

The service-connected residuals of frozen feet are mild in 
degree.  And while the symptoms of anxiety, while making it 
difficulty to establish and maintain effective work 
relationships, the combination of the residuals of frozen 
feet and anxiety do not preclude the Veteran from securing or 
following a substantially gainful occupation as evidenced by 
the opinions of VA examiners on the most recent VA 
examinations.  

The Board assigns greater weight to the opinions of the VA 
examiners than the opinion of the VA treating physician 
because of the application of the medical analysis to the 
significant facts of the case, that is, excluding age and the 
effect of nonservice-connected disabilities. 

As for the Veteran's statements attributing his 
unemployability to his service-connected disabilities, where 
as here the determination involves a question of medical 
causation, where a lay assertion on medical causation is not 
competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993), competent medical evidence is required to 
substantiate the claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159  

Although the Veteran is competent to describe symptoms of his 
service-connected disabilities, as a layperson he is not 
shown to be qualified to offer an opinion on the question of 
medical causation.  For this reason, the Board rejects his 
statements as competent evidence to substantiate the claim. 

As the Board may consider only competent, independent medical 
evidence to support its conclusion on a question of medical 
causation, where a lay assertion of medical causation is not 
competent evidence, and as the preponderance of the evidence 
is against the claim for the reasons articulated, the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b)





ORDER

A rating higher than 10 percent before August 1, 2008 and a 
rating higher than 20 percent from August 1, 2008, for 
residuals of a right frozen foot is denied.  

A rating higher than 10 percent before August 1, 2008, and a 
rating higher than 20 percent effective August 1, 2008, for 
residuals of a left frozen foot is denied.  

A total disability compensation rating based on individual 
unemployability due to service-connected disability is 
denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


